DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Action is in response to Applicant’s amendment filed April 13, 2021. Claims 1, 23, 25 and 27 are still pending in the present application. This Action is made FINAL.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2016/0255617, hereinafter Lu) in view of Gunnarsson et al. (US 2016/0277922, hereinafter Gunnarsson) and further in view of Baghel et al. (US 2015/0208384, hereinafter Baghel).
Regarding claim 1, Lu teaches a method carried out by a base station (BS of FIG. 1) for configuring radio resource to terminals for device to device (D2D) communication or discovery (FIG. 1), the method comprising: 
transmitting, to each of the terminals, configurations of respective multiple resource pools that are used by each of the terminals during D2D communication or discovery, the configurations of the multiple resource pools being transmitted {by respective different methods, the different methods include i) a transmission method using a system information block ii) a preconfigured transmission method, and iii) a transmission method using Radio Resource Control signaling}, the configuration of each of the multiple resource pools including specific parameters corresponding to the each of the multiple resource pools (BS…transmits the common configuration signaling to all the D2D enabled UE within its coverage area, such as the D2D enabled UE 1 and D2D enabled UE 2 depicted. It may be understood that the common configuration signaling carries configuration information regarding the time/frequency locations of the DACCH resource pool/subset … the size of pool/subset – par [0062]. UE may derive at least one available DACCH resource and has freedom to select the DACCH resource to be used for the D2D communication – [0063]. Also the DACCH resource pool may be divided into contention-free and contention-based subsets – par [0041]. “At least one available DACCH resource” indicates that information regarding more than one resource is transmitted. After obtaining the knowledge of locations of DACCH resource pool, each D2D link may select a single DACCH resource to use between a specific pair of D2D enabled UEs based upon, e.g., the contention-free or contention-based method - par [0051]), {wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period;} and
one of the configurations of the multiple resource pools is selected by each of the terminals (UE may derive at least one available DACCH resource and has freedom to select the DACCH resource to be used for the D2D communication – [0063]. Also the DACCH resource pool may be divided into contention-free and contention-based subsets – par [0041]. “At least one available DACCH resource” indicates that information regarding more than one resource is transmitted. After obtaining the knowledge of locations of DACCH resource pool, each D2D link may select a single DACCH resource to use between a specific pair of D2D enabled UEs based upon, e.g., the contention-free or contention-based method - par [0051]). 
Lu does not teach 
the configurations of the multiple resource pools being transmitted by respective different methods, the different methods include i) a transmission method using a system information block ii) a preconfigured transmission method, and iii) a transmission method using Radio Resource Control signaling;
wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period.
However, Gunnarsson teaches the configurations of the multiple resource pools being transmitted by respective different methods, the methods include i) a transmission method using a system information block (a second mode, mode 2, the UE selects resources for communication from a pool of resources, which either have been sent to the UE via eNB broadcast (state B) – par [0008]. The base station broadcasts system information …. The system information also contains information about the resource pool used in state B – par [0061]) and ii) a transmission method using Radio Resource Control signaling (when transitioning to State A, “UE establishes a RRC connection to the enodeB” If the RRC connection establishment is successful, the UE requests D2D resources from the enodeB. If D2D resources are granted, the UE uses granted resources for D2D transmissions – par [0062]. Note: Baghel also discloses the feature in - par [0009], [0007]).
Further Baghel teaches wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period (start RB represents offset RBs, length of RBs represents a number of consecutive RBs and subframe number represents a repetition period - [0083], see also FIG. 11 and par [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Gunnarsson and Baghel in Lu to allow UEs located in different areas including areas that are out of network coverage to receive the information for D2D communication.
Regarding claim 23, Gunnarsson teaches a method carried out by a terminal (UEs in FIG. 1) to which a radio resource for device to device (D2D) communication or discovery is configured (FIG. 1), the method comprising: 
receiving, from a base station, configurations of respective multiple resource pools that are used by each of the terminals during D2D communication or discovery, the configurations of the multiple resource pools being received {by respective different methods, the different methods include i) a transmission method using a system information block and ii) transmission method using Radio Resource Control signaling}, and the configuration of each of the multiple resource pools including a specific parameters corresponding to the each of the multiple resource pools (BS…transmits the common configuration signaling to all the D2D enabled UE within its coverage area, such as the D2D enabled UE 1 and D2D enabled UE 2 {wherein the parameters indicate: number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period}; and
the method further comprises selecting one of the configurations of the multiple resource pools (UE may derive at least one available DACCH resource and has freedom to select the DACCH resource to be used for the D2D communication – [0063]. Also the DACCH resource pool may be divided into contention-free and contention-based subsets – par [0041]. “At least one available DACCH resource” indicates that information regarding more than one resource is transmitted. After obtaining the knowledge of locations of DACCH resource pool, each D2D link may select a single DACCH resource to use between a specific pair of D2D enabled UEs based upon, e.g., the contention-free or contention-based method - par [0051]). 
Lu does not teach 
the configurations of the multiple resource pools being received by respective different methods, the different methods include i) a transmission method using a system information block ii) a preconfigured transmission method, and iii) a transmission method using Radio Resource Control signaling;
wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period.
However, Gunnarsson teaches the configurations of the multiple resource pools being received by respective different methods, the different methods include i) a transmission method using a system information block (a second mode, mode 2, the UE selects resources for communication from a pool of resources, which either have been sent to the UE via eNB broadcast (state B) – par [0008]. The base station broadcasts system information …. The system information also contains information about the resource pool used in state B – par [0061]) and ii) a transmission method using Radio Resource Control signaling (when transitioning to State A, “UE establishes a RRC connection to the enodeB” If the RRC connection establishment is successful, the UE requests D2D resources from the enodeB. If D2D resources are granted, the UE uses granted resources for D2D transmissions – par [0062]. Note: Bahel also discloses the feature in - par [0009], [0007]).
Further Baghel teaches wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period (start RB represents offset RBs, length of RBs represents a number of consecutive RBs and subframe number represents a repetition period - [0083], see also FIG. 11 and par [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Gunnarsson and Baghel in Lu to allow UEs located in different areas including areas that are out of network coverage to receive the information for D2D communication.
Regarding claim 25, Ly teaches a base station (BS of FIG. 1) that configures a radio resource to terminals for device to device (D2D) communication or discovery (FIG. 1), the base station comprising: a processor; a memory in electronic communication with the processor (eNode B inherently includes processor and memory - par [0031]), wherein instructions stored in the memory are executable to: 
transmit, to each of the terminals, configurations of respective multiple resource pools that are used by each of the terminals during D2D communication or discovery, the configurations of the multiple resource pools being transmitted {by respective different methods, the different methods include i) a transmission method using a system information block ii) a transmission method using Radio Resource Control signaling}, the configuration of each of the multiple resource pools including specific parameters corresponding to the each of the multiple resource pools (BS…transmits the common configuration signaling to all the D2D enabled UE within its coverage area, such as the D2D enabled UE 1 and D2D enabled UE 2 depicted. It may be understood that the common configuration signaling carries configuration information regarding the time/frequency locations of the DACCH resource pool/subset … the size of pool/subset – par [0062]. UE may derive at least one available DACCH resource and has freedom to select the DACCH resource to be used for the D2D communication – [0063]. Also the DACCH resource pool may be divided into contention-free and contention-based subsets – par [0041]. “At least one available DACCH resource” indicates that information regarding more than one resource is transmitted. After obtaining the knowledge of locations of DACCH resource pool, each D2D link may select a single DACCH resource to use between a specific pair of D2D enabled UEs based upon, e.g., the contention-free or contention-based method - par [0051]), {wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period;}
wherein one of the configurations of the multiple resource pools is selected by each of the terminals (UE may derive at least one available DACCH resource and has freedom to select the DACCH resource to be used for the D2D communication – [0063]. Also the DACCH resource pool may be divided into contention-free and contention-based subsets – par [0041]. “At least one available DACCH resource” indicates that information regarding more than one resource is transmitted. After obtaining the knowledge of locations of DACCH resource pool, each D2D link may select a single DACCH resource to use between a specific pair of D2D enabled UEs based upon, e.g., the contention-free or contention-based method - par [0051]).
Lu does not teach 
the configurations of the multiple resource pools being transmitted by respective different methods, the different methods include i) a transmission method using a system information block ii) a preconfigured transmission method, and iii) a transmission method using Radio Resource Control signaling;
wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period.
However, Gunnarsson teaches the configurations of the multiple resource pools being transmitted by respective different methods, the different methods include i) a transmission method using a system information block (a second mode, mode 2, the UE selects resources for communication from a pool of resources, which either have been sent to the UE via eNB broadcast (state B) – par [0008]. The base station broadcasts system information …. The system information also contains information about the resource pool used in state B – par [0061]) and ii) a transmission method using Radio Resource Control signaling (when transitioning to State A, “UE establishes a RRC connection to the enodeB” If the RRC connection establishment is successful, the UE requests D2D resources from the 
Further Baghel teaches wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period (start RB represents offset RBs, length of RBs represents a number of consecutive RBs and subframe number represents a repetition period - [0083], see also FIG. 11 and par [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Gunnarsson and Baghel in Lu to allow UEs located in different areas including areas that are out of network coverage to receive the information for D2D communication.
Regarding claim 27, Gunnarsson teaches a terminal (UEs in FIG. 1) to which a radio resource for device to device (D2D) communication or discovery is configured (FIG. 1), the terminal comprising: a processor; memory in electronic communication with the processor (mobile phone portable computer inherently includes processor and memory – par [0031]), wherein instructions stored in the memory are executable to: 
receive, from a base station, configurations of respective multiple resource pools that are used by each of the terminals during D2D communication or discovery, the configurations of the multiple resource pools being received {by respective different methods, the different methods include i) a transmission method using a system information block ii) a preconfigured transmission method, and iii) a transmission method using Radio Resource Control signaling}, and the configuration of each of the multiple resource pools including specific parameters corresponding to the each of the multiple resource pools (BS…transmits the common configuration signaling to all the D2D enabled UE within its coverage area, such as the D2D {wherein parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period}; and 
the instructions stored in the memory are further executable to select one of the configurations of the multiple resource pools (UE may derive at least one available DACCH resource and has freedom to select the DACCH resource to be used for the D2D communication – [0063]. Also the DACCH resource pool may be divided into contention-free and contention-based subsets – par [0041]. “At least one available DACCH resource” indicates that information regarding more than one resource is transmitted. After obtaining the knowledge of locations of DACCH resource pool, each D2D link may select a single DACCH resource to use between a specific pair of D2D enabled UEs based upon, e.g., the contention-free or contention-based method - par [0051]).
Lu does not teach 
the configurations of the multiple resource pools being transmitted by respective different methods, the different methods include i) a transmission method using a system information block ii) a preconfigured transmission method, and iii) a transmission method using Radio Resource Control signaling;
wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period.
However, Gunnarsson teaches the configurations of the multiple resource pools being transmitted by respective different methods, the different methods include i) a transmission method using a system information block (a second mode, mode 2, the UE selects resources for communication from a pool of resources, which either have been sent to the UE via eNB broadcast (state B) – par [0008]. The base station broadcasts system information …. The system information also contains information about the resource pool used in state B – par [0061]) and ii) a transmission method using Radio Resource Control signaling (when transitioning to State A, “UE establishes a RRC connection to the enodeB” If the RRC connection establishment is successful, the UE requests D2D resources from the enodeB. If D2D resources are granted, the UE uses granted resources for D2D transmissions – par [0062]. Note: Bahel also discloses the feature in - par [0009], [0007]).
Further Baghel teaches wherein the parameters indicate: a number of consecutive resource blocks (RBs); a repetition period; and a number of offset RBs within each repetition period (start RB represents offset RBs, length of RBs represents a number of consecutive RBs and subframe number represents a repetition period - [0083], see also FIG. 11 and par [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Gunnarsson and Baghel in Lu to allow UEs located in different areas including areas that are out of network coverage to receive the information for D2D communication.

Response to Arguments
Applicant's arguments filed December 06, 2018 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant argues that because “UE uses D2D resources that have been specifically assigned (granted) to the UE by the enodB,” therefore, “Gunnarsson does not teach or suggest that the UE could or should have selected any particular D2D resources from a pool of multiple resources. In contrast to Gunnarsson et al., Applicant’s claimed invention requires that one of the configurations of the multiple resource pools is selected by each of the terminals.”
The Examiner respectfully disagrees. Gunnarsson teaches several examples of selection of resources from the resources pool. For example, paragraph [0054] recites “… a UE to leave granted D2D resources in favor of D2D resources.” Also see paragraph [0060].  Switching from a resource poo to a grant resource can also be found in paragraph [0061]. Another example paragraph [0062] recites “D2D resources are granted, the UE uses granted resources for D2D transmissions. As an example, a grant may be valid for a certain time period. Once the grant expires, the UE may need to request new granted D2D resources from the enodeB.” 
The Examiner submits that Gunnarsson also supports “one of the configurations of the multiple resource pools is selected by each of the terminals” (which Lu was cited in the rejection above), and therefore, Gunnarsson does not teach away from Lu.
Applicant further argues Baghel does not teach “configurations of multiple resource pools” and “selected one of configurations of multiple resource pool”. However, the Examiner submits that those limitations are addressed by Lu and Gunnarsson.
The Examiner submits that Applicant argues against the references individually, however, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the Examiner submits that the combination of Lu, Gunnarsson and Baghel teaches claim 1 and similarly claims 23, 25 and 27.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUOC THAI N VU/Primary Examiner, Art Unit 2642